      Case 3:04-cr-00095-MCR-CJK Document 89 Filed 03/25/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                  Case No. 3:04cr95-MCR

ANDRE WILLIAMS
                                        /

                             DEFENDANT’S REPLY

      Defendant, Mr. Andre Williams, through undersigned counsel, respectfully

replies to the Government’s Response, Doc 88, and appreciates its timeliness. But

the Government’s position is unsound.

      First, it chooses to overlook the fact that Mr. Williams suffers a terminal

medical condition, as defined in U.S.S.G. § 1B1.13, cmt. n.1(A), and as verified by

Dr. Dennis Williams. Doc 87 at & Ex. A. Instead of the Cardiologist’s detailed

evaluation, it relies on the Warden’s summary denial, which “was short on both

compassion and legal analysis.” United States v. Mitchell, No. 4:09cr26-RH (N.D.

Fla. Feb. 3, 2020), Doc 144 at 6. 1

      Second, the Response does not accord any consideration to the fact that Mr.

Williams is an Honorably Discharged military veteran and whether his service to


1
  BOP’s pro forma denial carries no force now, because Congress gave this Court
the statutory responsibility to decide whether to extend compassionate release to Mr.
Williams. Only the Court is charged with considering the compassionate reasons for
granting an earlier release and the appropriate sentence under 18 U.S.C. § 3553(a).
     Case 3:04-cr-00095-MCR-CJK Document 89 Filed 03/25/20 Page 2 of 3




his country should impact how his life ends. Similarly, it gives no credit to his

excellent institutional record and demonstration of personal maturation.

      Third, the Response focuses entirely on the circumstances and the § 3553(a)

evaluation from the perspective of 2004, when it cannot be credibly argued that Mr.

Williams is any condition now to be a danger to public safety. Accord, Mitchell,

supra. The Response did not address the fact that the Court can impose conditions

of supervision including home confinement and electronic monitoring that would

address any public safety concerns that might remain.

      Finally, the Response fails to address the elevated risk of dying from

coronavirus in prison.

      Without in any way undermining the Court’s statutorily-mandated Life

sentence in 2005, the considerations in deciding now that a 78-year-old veteran still

deserves to die in prison are qualitatively different. He has been punished for 16

years, what would have been his Golden years. He deserves to be able to spend the

little life he has remaining with his family. A sentence of time served will be

“sufficient” but “not greater than necessary” now given his terminal health

condition.

      WHEREFORE, Mr. Williams respectfully requests that this Honorable

Court grant him a compassionate release, with any conditions the Court deems

appropriate.



                                         2
     Case 3:04-cr-00095-MCR-CJK Document 89 Filed 03/25/20 Page 3 of 3




                         CERTFICIATE OF SERVICE

      I CERTIFY that a copy of the foregoing has been furnished by ECF to counsel

of record and by U. S. Mail to Mr. Williams, this March 25, 2020. This pleading has

383 words.

                                      Respectfully submitted,

                                      RANDOLPH P. MURRELL
                                      FEDERAL PUBLIC DEFENDER


                                       /s/ Gwendolyn Spivey
                                      GWENDOLYN SPIVEY
                                      Assistant Federal Public Defender
                                      Florida Bar No. 0295450
                                      227 N. Bronough Street, Suite 4200
                                      Gwen_Spivey@fd.org
                                      850.942.8818
                                      Counsel for Mr. Williams




                                        3
